IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


FREEDOM MORTGAGE                        :   No. 789 MAL 2016
CORPORATION,

                 Respondent             :   Petition for Allowance of Appeal from
                                        :   the Order of the Superior Court

           v.



PATRICIA E. DENNIS,

                 Petitioner


                                   ORDER



PER CURIAM

     AND NOW, this 9th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.